22 N.Y.2d 772 (1968)
In the Matter of Edward O'Connor, Petitioner, and Mary E. Phillips, Appellant,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, and Charles F. Murphy et al., Respondents.
Court of Appeals of the State of New York.
Argued June 13, 1968.
Decided June 13, 1968.
Walter H. Crowley for appellant.
Joseph O. Giaimo for Charles F. Murphy and others, respondents.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, KEATING, BREITEL, JASEN and KOREMAN[*], Judges KEATING and JASEN concurring on the sole ground that the record shows that petitioner-appellant did not reside in the 27th Assembly District.
Order affirmed, without costs; no opinion.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution in place of Burke, J., disqualified.